10
11
12
13
14
15
16
“17
18
19
20
21

22

24
25
26
27

28

 

 

Case 3:20-cv-00272-MMD-BNW Document 36 Filed 08/28/20 Page 1 of 3

Curtis B. Coulter, Esq.

Nevada State Bar 3034

COULTER HARSH LAW

403 Hill Street

Reno, Nevada 89501

P: 775.324.3380

F: 775.324.3381

Attorney for Defendant, TRACY TURNBOW

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA — NORTHERN DIVISION

THE CINCINNATI SPECIALTY

 

 

 

UNDERWRITERS INSURANCE
COMPANY, CASE NO.: 3:20-CV-00272-MMD-WGC
Plaintiff, NOTICE OF NON-OPPOSITION TO
v. MOTION TO INTERVENE BY
AMERICAN RELIABLE INSURANCE
RED ROCK HOUNDS, a Domestic COMPANY

Nonprofit Cooperative Corporation Without
Stock (81); LYNN LLOYD, individually;
AND TRACY TURNBOW (Interested
Party),

Defendants.

AND RELATED MATTERS

 

 

On August 27, 2020 AMERICAN RELIABLE INSURANCE COMPANY (ARIC) filed a
motion to intervene. ECF 34. Defendant (interested party) TRACY TURNBOW, who is also the

plaintiff in the state court action, hereby states she has no objection to ARIC’s motion to intervene being

granted.
AFFIRMATION

The undersigned does hereby affirm that, pursuant to NRS 239B.030, the above document does|
not contain the Social Security Number of any "es SI -
DATED: August 28, 2020 Ld LP ae

Curtis Boulter, Esq.
Attorney for Defendant, TRACY TURNBOW

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-00272-MMD-BNW Document 36 Filed 08/28/20 Page 2 of 3

CERTIFICATE OF SERVICE

Pursuant to NRCP 5 (b), I hereby certify that I am an employee of COULTER HARSH LAW, and
that I served a true and correct copy of foregoing document by:

Mail on all parties in said action, by placing a true copy thereof enclosed in a sealed
envelope with first-class postage affixed thereto, deposited in the United States Mail, at

Reno, Nevada.
Personal delivery by causing a true copy thereof to be hand-delivered to the address oy

addresses set forth below.
Facsimile on the parties in said action by causing a true copy thereof to be telecopied to}
the number indicated after the address or addresses noted below.
Federal Express or other overnight delivery.

Hand-delivery by Reno/Carson Messenger Service.

E-flex.

Addressed as follows:

Griffith H. Hayes, Esq.

Daniel B. Cantor, Esq.

LITCHFIELD CAVO LLP

3993 Howard Hughes Parkway, Suite 100
Las Vegas, Nevada 89169
Hayes@LitchfieldCavo.com
Cantor(@LitchfieldCavo.com

Attorneys for Plaintiff

John C. Boyden, Esq.

ERICKSON, THORPE & SWAINSTON, LTD.

P.O. Box 3559

Reno, Nevada 89505

jboyden(@etsreno.com

Attorneys for Counterdefendant Beehive Insurance Agency, Inc.

Richard G, Hill, Esq.

RICHARD G. HILL, LTD.

652 Forest Street

Reno, Nevada 89509

rhill@richardhilllaw.com

Attorney for Red Rock Hounds and Barbara Lynn Lloyd

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

27

28

 

 

Case 3:20-cv-00272-MMD-BNW Document 36 Filed 08/28/20 Page 3 of 3

Alice K. Herbolsheimer, Esq.

LEWIS BRISBOIS BISGAARD & SMITH, LLP
5555 Kietzke Lane, Suite 200

Reno, Nevada 89511
Alice.Herbolsheimer@lewisbrisbois.com
Believed to represent Third-Party Defendant
CERTIFIED INSURANCE SERVICES, INC.

Prescott Jones, Esq.

Emily K. Dotson, Esq.

RESNICK & LOUIS, P.C.

8925 West Russell Road, Suite 220

Las Vegas, Nevada 89148-2540
Attorneys for Intervenor AMERIAN RELIABLE INSURANCE COMPANY

An employee of Coulter Harsh aw

DATED: August 28, 2020

 

    

 
